Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 1 of 97 Page ID
                                  #:1782




                            (;+,%,7
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 2 of 97 Page ID
                            Robert    Andres Fisher
                                  #:1783

     1                    UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
     2
     3                                  - - -
     4
          NIRVANA, L.L.C.,             :          CASE NO. 2:18-CV-
     5                  Plaintiff,     :          10743-JAK-SK
                                       :
     6             vs.                 :
                                       :
     7    MARC JACOBS INTERNATIONAL    :
          L.L.C., et al.,              :
     8                  Defendants.    :
          _____________________________:
     9    MARC JACOBS INTERNATIONAL    :
          L.L.C., et al.,              :
    10                  Counterclaim   :
                        Plaintiffs,    :
    11                                 :
                   vs.                 :
    12    NIRVANA, L.L.C.,             :
                        Counterclaim   :
    13                  Defendant.     :
    14
                                        - - -
    15
           REMOTE VIDEOTAPED DEPOSITION OF ROBERT ANDRES FISHER
    16
                            Thursday, August 27, 2020
    17
    18                                  - - -
    19
    20
    21
    22                               - - -
    23                   GOLKOW LITIGATION SERVICES
                     877.370.3377 ph | 971.591.5672 Fax
    24                        deps@golkow.com
    25

   Golkow Litigation Services                                             Page 1
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 3 of 97 Page ID
                            Robert    Andres Fisher
                                  #:1784

     1              Remote videotaped stenographic deposition of

     2    ROBERT ANDRES FISHER, conducted at the location of the

     3    witness in Woodland Hills, California, commencing at

     4    approximately 10:03 a.m., on the above date, before

     5    Rosemary Locklear, a Registered Professional Reporter,

     6    Certified Realtime Reporter and California CSR (#13969).

     7

     8                                    - - -

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

   Golkow Litigation Services                                             Page 2
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 4 of 97 Page ID
                            Robert    Andres Fisher
                                  #:1785

     1    APPEARANCES:     (All appearances via remote technology)
     2
     3              KENDALL BRILL & KELLY, L.L.P.
                    BY: BERT H. DEIXLER, ESQUIRE
     4              bdeixler@kbkfirm.com
                    BY: SARAH E. MOSES, ESQUIRE
     5              smoses@kbkfirm.com
                    10100 Santa Monica Boulevard, Suite 1725
     6              Los Angeles, California 90067
                    (310) 566-2700
     7                     and
                    RIMON, P.C.
     8              BY: MARK S. LEE, ESQUIRE
                    mark.lee@rimonlaw.com
     9              BY: JILL H. BERLINER, ESQUIRE
                    jill.berliner@rimonlaw.com
    10              2029 Century Park East, Suite 400N
                    Los Angeles, California 90067
    11              (213) 375-3811
                    Appearing on behalf of the Plaintiff and
    12              Counterclaim Defendant
    13
    14              KELLEY DRYE & WARREN, L.L.P.
                    BY: KERIANNE LOSIER, ESQUIRE
    15              klosier@kelleydrye.com
                    BY: MICHAEL ZINNA, ESQUIRE
    16              mzinna@kelleydrye.com
                    BY: STEPHANIE A. GROB, ESQUIRE
    17              sgrob@kelleydrye.com
                    101 Park Avenue
    18              New York, New York 10178
                    (212) 808-7800
    19              Appearing on behalf of the Defendant and
                    Counterclaim Plaintiff
    20
    21
    22
    23
    24
    25

   Golkow Litigation Services                                             Page 3
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 5 of 97 Page ID
                            Robert    Andres Fisher
                                  #:1786

     1    APPEARANCES:     (Continued)
     2
     3              MODO LAW
                    BY:   INGE DE BRUYN, ESQUIRE
     4              inge.debruyn@modo-law.com
                    4218 Via Padova
     5              Claremont, California 91711
                    (424) 832-6118
     6              Appearing on behalf of the Intervenor, Robert
                    Fisher
     7
     8
                                          - - -
     9
    10
          ALSO PRESENT:
    11
    12
                    JOSEPH MOURGOS, Video Operator
    13
                    GINA VELDMAN, Trial Technologist
    14
                    MICHAEL MEISEL
    15
    16
                                          - - -
    17
    18
    19
    20
    21
    22
    23
    24
    25

   Golkow Litigation Services                                             Page 4
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 6 of 97 Page ID
                            Robert    Andres Fisher
                                  #:1787

     1                                 I N D E X
     2
     3    WITNESS                                                        PAGE
     4
     5    ROBERT ANDRES FISHER
     6
     7                      By Mr. Zinna                                  10
     8
     9                      By Mr. Deixler                               149
    10
    11                                    - - -
    12
    13                               EXHIBIT INDEX
    14    NUMBER                                                       MARKED
    15
    16     1                   3-page document dated 8/19/20              14
                               entitled "Second Amended
    17                         Notice of Subpoena to Testify
                               at a Deposition of Robert
    18                         Fisher," plus attachments
    19     2                   16-page document dated                     18
                               12/28/18 entitled "Complaint,"
    20                         plus attachments
    21     3                   1-page color photo dated                   21
                               3/11/93
    22
           4                   1-page copy of Page 3 of                   22
    23                         Complaint
    24
    25

   Golkow Litigation Services                                             Page 5
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 7 of 97 Page ID
                            Robert    Andres Fisher
                                  #:1788

     1                        EXHIBIT INDEX (Continued)
     2    NUMBER                                                       MARKED
     3
     4     5                   3-page document dated 8/10/20              23
                               entitled "Declaration of
     5                         Robert Fisher in Support of
                               Motion for Leave to Intervene
     6                         Pursuant to Fed. R. Civ. P.
                               24"
     7
           6                   2-page color photos                        43
     8
           7                   4-page color photos                        49
     9
           8                   1-page color photos                        55
    10
           9                   2-page color photos                        67
    11
           10                  2-page email dated 11/27/19 to             80
    12                         Robert Fisher from Mike
                               Wilkinson
    13
           11                  4-page email dated 11/27/19 to             82
    14                         Michael Meisel from Robert
                               Fisher
    15
           12                  2-page color photos                       105
    16
           13                  1-page color photo,                       111
    17                         MJI-Nirvana 000330
    18     14                  2-page color photos                       116
    19     15                  1-page letter dated 3/9/93 to             118
                               Register of Copyrights from
    20                         Deborah L. Benson, plus
                               attachments, NIRVANA-000041 -
    21                         NIRVANA-000044
    22     16                  1-page document dated 8/10/20             122
                               entitled "Certificate of
    23                         Registration"
    24     17                  2-page color photos                       125
    25

   Golkow Litigation Services                                             Page 6
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 8 of 97 Page ID
                            Robert    Andres Fisher
                                  #:1789

     1                        EXHIBIT INDEX (Continued)
     2    NUMBER                                                       MARKED
     3
     4     18                  1-page document entitled                  129
                               "Geffen Records Packaging
     5                         Budget"
     6     19                  26-page document dated 8/11/21            133
                               entitled "[Proposed]
     7                         Complaint-In-Intervention for
                               Declaratory Relief; Injunctive
     8                         Relief; Breach of License;
                               Copyright Infringement; and
     9                         Cancellation of Federal
                               Trademark Registration"
    10
           20                  17-page document dated 8/10/20            135
    11                         entitled "Memorandum of Points
                               and Authorities in Support of
    12                         Motion to Intervene"
    13     21                  1-page document dated 1/22/20             138
                               entitled "Acknowledgement,"
    14                         NIRVANA-001840
    15     22                  3-page document dated 10/11/19            140
                               entitled "Acknowledgement,"
    16                         NIRVANA-000328 -
                               NIRVANA-000330
    17
           200                 1-page color photos                       170
    18
           201                 1-page document entitled                  198
    19                         "Instagram"
    20     202                 1-page document entitled                  200
                               "Instagram"
    21
           203                 1-page document entitled                  201
    22                         "Instagram"
    23     204                 1-page document entitled                  203
                               "Instagram"
    24
    25

   Golkow Litigation Services                                             Page 7
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 9 of 97 Page ID
                            Robert    Andres Fisher
                                  #:1790

     1                        EXHIBIT INDEX (Continued)

     2    NUMBER                                                       MARKED

     3

     4     205                 1-page color photo,                       207

                               NIRVANA-114261

     5

     6

          (Exhibits retained by the court reporter and attached to

     7    transcript.)

     8

     9                                    - - -

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

   Golkow Litigation Services                                             Page 8
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 10 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1791

      1    Q.       And tell me how that relationship began.

      2    A.       Well, I was a fan of the band.         I had seen them

      3    play live before.      And I heard that we were going to

      4    sign them.    There was a rumor going around.         So I went

      5    down to the creative director's office and asked if I

      6    could work with them.

      7    Q.       And who was that creative director?

      8    A.       I believe at that time it was Robin Sloane.

      9    Q.       And how did she respond to your request?

     10    A.       She said, "Sure."      She thought it was great I

     11    was a fan.    It's always good when you like a band if you

     12    work with them.

     13    Q.       And was the -- was the obtaining of jobs, you

     14    know, particular assignments with Geffen, that informal?

     15    You would walk into, you know, a creative director's

     16    office and say, I want this, and they would say, yes,

     17    no, but it was pretty much that was how it went?

     18    A.       Yeah, usually.      If they were a very big,

     19    established band, they might give it to a person they

     20    thought went their style or something, but the new

     21    bands, if you want -- if you really wanted to work with

     22    them, you could usually just ask.

     23    Q.       And at that time, when you -- when you went into

     24    Ms. Sloane's office and asked for this responsibility,

     25    did you know or did she tell you what that role would

    Golkow Litigation Services                                           Page 36
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 11 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1792

      1    entail?

      2    A.        Not -- I don't believe she would have had to.           I

      3    would have known what to expect at that point.

      4    Q.        And so what would that have been?

      5    A.        Developing their package for their album

      6    release, and then it would include singles and

      7    everything that went along with that.

      8    Q.        And you testified earlier that in this more sort

      9    of -- can I call it a senior role?         Does that make

     10    sense?

     11    A.        Well, it's more senior from when you first

     12    start, but then once it's -- it's just what everybody

     13    was.   The only senior person would have been the

     14    creative director.

     15    Q.        Got it.

     16              So when you're -- when you're in this role now

     17    where -- I'll call it where you have your own bands that

     18    you're working with.

     19    A.        Uh-huh.

     20    Q.        Does that make sense?

     21    A.        Yeah.   You can call it art director.

     22    Q.        Oh, art director.     Okay.

     23              So when you're in this art director role, is one

     24    of the job responsibilities actually creating the

     25    artwork or are you finding people more to do things?

    Golkow Litigation Services                                           Page 37
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 12 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1793

      1    know, crazy spiral eyes, and other things.

      2             So, you know, it's experimenting around.           So it

      3    could be a day or two.

      4    Q.       And do you remember where you were when you

      5    created it?

      6    A.       Did the drawing?

      7    Q.       Yes.

      8    A.       Not really.

      9    Q.       Would you have been at -- well, do you know if

     10    Nirvana had an official office or business location at

     11    that time?

     12    A.       I don't think Nirvana did.

     13    Q.       So then you wouldn't have been at, like,

     14    Nirvana's office when you created this; is that correct?

     15    A.       No.    No.   That would be -- like you're referring

     16    to the management company's office?

     17    Q.       Well, however you understand it.

     18    A.       Okay.    Yeah.

     19             Nirvana itself I don't believe had an office,

     20    but it would have been like -- I don't know, what was

     21    it? -- Gold Mountain or John Silva's office.           But, no,

     22    it was not there.

     23    Q.       And did you ever -- did you ever draw at home?

     24    A.       Uh-huh.

     25             Excuse me.     Yes.

    Golkow Litigation Services                                           Page 48
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 13 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1794

      1    Q.       And so do you know if this was drawn in your

      2    home?

      3    A.       I'm -- I don't remember.

      4    Q.       And do you know if anybody else was with you

      5    when you -- when you drew the original drawing?

      6    A.       I don't -- I don't think so.

      7    Q.       And was there anyone with you when you made the

      8    Xerox?

      9    A.       There could have been people standing around.

     10    No one that I -- that comes to mind.

     11    Q.       And what -- so what caused you to make the, I

     12    guess, creative decision to enlarge it in that way?

     13    A.       Well, as I said, that was the technique to get

     14    the lines.     You know, when you draw it small, then the

     15    lines are all wavy and kind of, you know, crooked, you

     16    know, rough around the edges.        So that's why I blew it

     17    up.

     18    Q.       And do you remember when the original drawing

     19    was created?

     20    A.       No.

     21    Q.       Okay.

     22             MR. ZINNA:     Gina, would you please pull Tab G,

     23    and mark it as Exhibit 7.

     24             (Exhibit 7 was marked for identification.)

     25             MR. ZINNA:     Thank you.

    Golkow Litigation Services                                           Page 49
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 14 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1795

      1    BY MR. ZINNA:

      2    Q.       So, Mr. Fisher, I'm showing you now a document

      3    that's been marked as Exhibit 7 that was produced by you

      4    in response to the defendants' Subpoena.

      5             Have you seen this document before?

      6    A.       Yes.

      7    Q.       What is it?

      8    A.       That is a request to use the new T-shirt design

      9    from -- I believe -- they were making shirts to send out

     10    to radio and they wanted to use the design for that to

     11    send out 1,400.

     12    Q.       So is it like a --

     13    A.       I would call it like an initial request.

     14    Q.       Okay.    I think it's been referred to as like a

     15    promo T-shirt manufacturing price quote.

     16             Is that what it is?

     17    A.       Well, the page we're looking at now is just like

     18    I guess them figuring out how many they needed to order

     19    or how many they wanted to make.

     20    Q.       I see.

     21             MR. ZINNA:     So, Gina, if you could, can we just

     22    please pull up each of the pages of this document.

     23    BY MR. ZINNA:

     24    Q.       And, Mr. Fisher, after you've had a chance to

     25    look at it, I want to ask you about the document as one,

    Golkow Litigation Services                                           Page 50
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 15 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1796

      1    is that list here?

      2             It looks like it says, Metal Doc, Metal B, and

      3    then I can't really --

      4    A.       Yeah.

      5    Q.       -- ascertain what it says.

      6             Do you know what it says here?

      7    A.       I believe it's the -- I'm not sure if it's

      8    magazines or radio stations or something, that they were

      9    going to -- they were kind of getting a count of how

     10    many they wanted to send to each division or something.

     11    Q.       Okay.    And at the top, does it say Nirvana

     12    T-shirt-Radio Lists and -- I can't make out that last

     13    word.   Do you know what it is?

     14    A.       It might be Lists and Sales.         Or Hits and -- I

     15    can't read it either.

     16    Q.       And underneath that, it says, P-R-O-D, period,

     17    Cost; is that correct?

     18    A.       Yes.

     19    Q.       Do you know if that means production costs?

     20    A.       I would guess that, yes.

     21             MR. DEIXLER:     Move to strike the answer.        No

     22    foundation.

     23    BY MR. ZINNA:

     24    Q.       And if we -- if we move to Page 3 of this

     25    document, do you see in between Flower Sniffin, Kitty

    Golkow Litigation Services                                           Page 52
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 16 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1797

      1    Pettin, Baby Kissin, Corporate Rock Whores, and the

      2    handwriting that you said is yours at the bottom where

      3    it says, "Nirvana Tee Shirt (Back)," do you see a little

      4    logo there?

      5    A.        Yes.

      6    Q.        Do you know what that is?

      7    A.        That's the DGC logo, the other offshoot of

      8    Geffen.    Geffen Record Company or DGC.

      9    Q.        And did you create this document?

     10    A.        Yes.

     11    Q.        And why would you have put the DGC logo there?

     12    A.        I believe because this version of the shirt,

     13    since DGC was giving them out, they asked to have their

     14    logo on it.

     15    Q.        Okay.

     16              MR. ZINNA:    And if we go to the next page,

     17    please.

     18    BY MR. ZINNA:

     19    Q.        Do you know what this document is?

     20    A.        This looks like a quote for the actual printing

     21    of the shirts from a printer.

     22    Q.        And do you see that it's dated July 26th, 1991?

     23    A.        Yes.

     24    Q.        So does that help refresh your recollection

     25    about when the smiley would have been created?            Would it

    Golkow Litigation Services                                           Page 53
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 17 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1798

      1    have to have been at least by this date?

      2    A.       Yeah.    It would have been just before this a

      3    bit.

      4    Q.       And why was the smiley face originally created?

      5    Like, what was the original purpose for you drawing it?

      6    A.       Well, what I remember is that Nirvana, being

      7    management or band, but which I -- they wanted -- they

      8    had an old tour shirt that was -- it had the writing on

      9    the back that was kind of explicit.

     10             And they wanted to make a new shirt that they

     11    could sell and -- you know, like a new promo shirt they

     12    could promote themselves with at -- you know, sell on --

     13    in concerts, and possibly in retail, and stuff like

     14    that.

     15    Q.       And -- but -- so did you draw it for some other

     16    purpose, but it ended up being used on the T-shirt Or

     17    are you draw --

     18    A.       Well, I originally drew it for a T-shirt for

     19    Nirvana, and then, I guess, this -- the -- this

     20    department saw it and wanted to use it for one of their,

     21    like, special promos.

     22    Q.       Okay.    Had you drawn smiley faces prior to

     23    drawing the one we've been talking about here?

     24    A.       Yes.

     25    Q.       Prior to your work with Geffen?

    Golkow Litigation Services                                           Page 54
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 18 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1799

      1    A.        Yes.   And in art school I used -- I used to

      2    doodle them quite a bit.

      3              MR. ZINNA:    Gina, will you please pull Tab F,

      4    and mark it as Exhibit 8.       F, as in Frank.

      5              (Exhibit 8 was marked for identification.)

      6    BY MR. ZINNA:

      7    Q.        So, Mr. Fisher, you're looking at what has been

      8    marked as Exhibit 8, and it was a document produced by

      9    you in response to the Subpoena issued to you by the

     10    defendants.

     11              Have you seen this document before?

     12    A.        Yes.

     13    Q.        What is it?

     14    A.        These are, I guess you'd call them video

     15    captures from a video in my last year at Otis-Parsons of

     16    the -- some of the smiley faces that I used to draw

     17    around.

     18    Q.        And what year was that?

     19    A.        It says May 2nd, 1989 --

     20    Q.        Oh, okay.

     21    A.        -- on the --

     22    Q.        So all these four stills are from the same

     23    video?

     24    A.        Yes.

     25    Q.        And are you in possession of the video that

    Golkow Litigation Services                                           Page 55
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 19 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1800

      1    these stills were taken from?

      2    A.       Yes.

      3    Q.       And when did you come into possession of that

      4    video?

      5    A.       I've had it since then.

      6    Q.       And it's been in your possession since then.

      7    A.       Yes.

      8    Q.       Did you -- well, is that you in the bottom

      9    picture?

     10    A.       Yes.

     11    Q.       So --

     12    A.       The good-old days.

     13    Q.       Yeah.

     14             So did you create the video or did you use it

     15    or observe --

     16    A.       I had -- I believe it was my -- like, the last

     17    couple weeks of my senior year, and I borrowed a

     18    friend's -- you remember the big, old video cameras.

     19             And I borrowed that, and just went around and

     20    filming in all my classes, and had friends filming each

     21    other, and stuff like that.        So, yes.

     22    Q.       And did you take these screen captures?

     23    A.       Yes.

     24    Q.       And do they accurately reflect images from the

     25    video, which you've said you've had in your possession?

    Golkow Litigation Services                                           Page 56
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 20 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1801

      1    draw in your free time?

      2    A.       Not regularly.

      3    Q.       And --

      4    A.       I would have mainly been concentrating on school

      5    projects and, you know, graphic design for school

      6    projects.

      7    Q.       And if we just take -- start with the image at

      8    the top, do you recall why you created that image?

      9    A.       I do not.

     10    Q.       And for the image in the middle, the smiley, the

     11    red smiley that's located in the image in the middle

     12    left picture, do you recall why you created that?

     13    A.       Well, I -- what I remember from that room is,

     14    the last week or so in your senior year all the walls

     15    were white, and all the students would just go crazy and

     16    spray paint and stencil and draw all over the walls and,

     17    you know, just make the room crazy-looking.

     18             So I believe some of those were part of that.

     19    We had like free rein to graffiti and just paint the

     20    hell out of the classroom.

     21    Q.       But no rhyme or reason to why you would have

     22    contributed a smiley face to that.

     23    A.       I think I just used to like to draw them back in

     24    the day.

     25    Q.       So turning back to --

    Golkow Litigation Services                                           Page 59
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 21 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1802

      1    would have delivered this to Nirvana before this date?

      2    A.       Yes.

      3    Q.       And you said "them."

      4             Who at Nirvana or representing Nirvana would you

      5    have delivered it to?

      6    A.       Well, back then, I was mainly -- my main contact

      7    was John Silva.     And he had another person in his office

      8    that I remember dealing with, but I don't recall his

      9    name.

     10             He would send me -- you know, we'd fax back and

     11    forth things, and do the messengering and things.            But

     12    it would have all gone to John Silva's office.

     13    Q.       And I can represent to you -- and this was in --

     14    right.

     15             So this was in 1991; correct?

     16    A.       Correct.

     17    Q.       So I can represent to you that in 1991 an entity

     18    existed called Nirvana, Inc.

     19             Have you ever been employed by an entity called

     20    Nirvana, Inc.?

     21    A.       No.

     22    Q.       And have you ever received any employment

     23    benefits from a company called Nirvana, Inc.?

     24    A.       No.

     25    Q.       Have you received any compensation from a

    Golkow Litigation Services                                           Page 61
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 22 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1803

      1    company called Nirvana, Inc., at all?

      2    A.       No.

      3    Q.       We've been going for about an hour.          I'm okay,

      4    but are you okay or would you like a break?

      5    A.       I'm still good.      Thanks.

      6    Q.       Okay.

      7             MR. ZINNA:      So we can pull Exhibit 7 down now,

      8    please, Gina.

      9             And if you could put Exhibit 4 back up next to

     10    Exhibit 6.     Page 1.

     11             Thank you.

     12    BY MR. ZINNA:

     13    Q.       Is there a written agreement signed by you and

     14    Geffen that would state that the smiley face here is a

     15    work for hire?

     16    A.       No.

     17    Q.       Is there a written agreement signed by you and

     18    Nirvana, Inc., stating that this agreement -- this

     19    smiley face is a work for hire?

     20    A.       No.

     21    Q.       Is there any written agreement signed by you,

     22    whether or not signed by anyone else, that states that

     23    this smiley face is a work for hire?

     24    A.       No.

     25    Q.       Okay.

    Golkow Litigation Services                                           Page 62
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 23 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1804

      1    Q.       And by "T-shirt design," you'll recall I said I

      2    mean, you know, the graphics and the text together,

      3    everything.

      4    A.       Yes.    I put that all together.

      5    Q.       Okay.

      6             MR. ZINNA:     Gina, you can pull these down.

      7             And please pull up Tab H, as in home, and mark

      8    it as Exhibit 9.

      9             (Exhibit 9 was marked for identification.)

     10             MR. ZINNA:     Thank you.

     11    BY MR. ZINNA:

     12    Q.       So, Mr. Fisher, I'm showing you a document

     13    that's been marked as Exhibit 9, which was produced by

     14    you in response to the defendants' Subpoena.

     15             Have you seen this document before?

     16    A.       Yes.

     17    Q.       What is it?

     18    A.       That is one of the 1,400 shirts that was ordered

     19    that I -- that I received as a sample.

     20    Q.       So those are the 1,400 shirts that you said, I

     21    think, were referenced in Exhibit 7 on that handwritten

     22    note; correct?

     23    A.       If 7 is, like, the print order and that, yes.

     24    Q.       It is.    So, thank you.

     25             And are you in possession of the T-shirt in

    Golkow Litigation Services                                           Page 67
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 24 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1805

      1    these pictures?

      2    A.        Yes.

      3    Q.        And when did you come into possession of that

      4    T-shirt?

      5    A.        When they were printed, which would have been

      6    after that one date on the note.         I'm not -- I'm not

      7    sure how long the printing time was, but since it was a

      8    small run, I'm sure it was pretty fast.

      9    Q.        And have you had it in your possession since

     10    then?

     11    A.        Yes.   Again, in a box.

     12    Q.        And did you take this photo?

     13    A.        Yes.

     14    Q.        And is this the T-shirt design that you created?

     15    A.        Yes.

     16              MR. ZINNA:    Can we see the next page, please,

     17    Gina.

     18    BY MR. ZINNA:

     19    Q.        So do Page 1 and Page 2 of this exhibit,

     20    Mr. Fisher, represent the full T-shirt design that you

     21    created?

     22    A.        Yes.   With the addition of the logo on the

     23    sleeve.

     24    Q.        And is this the T-shirt design that we also have

     25    been referencing back to in Exhibit 3?

    Golkow Litigation Services                                           Page 68
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 25 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1806

      1    about the typesetting, if we -- it's right around the

      2    time we started using computers, but really only for

      3    typesetting.

      4              So I'm not sure if I had the -- yeah, I probably

      5    would have just done it on the computer and printed it

      6    out, and then used the Xerox copy and cut it out, and

      7    made the boards or the mechanicals, as we called them.

      8    Q.        And did anyone at Nirvana, Inc., give you any of

      9    the materials that you used to create this T-shirt

     10    design?

     11    A.        Not the materials, no.

     12    Q.        How long did it take you to create the T-shirt

     13    design?

     14    A.        Like after the happy face was done?

     15    Q.        Yes.

     16              So how -- so how did it -- how long did it take

     17    you to create the full design of this T-shirt?

     18    A.        I'm not really sure.      I do remember that there

     19    was some change on the copy on the back.           Like, maybe,

     20    the "corporate rock whores" I did one way first and then

     21    they asked -- they changed the wording a bit or

     22    something.    But -- so it could have been a day or so.

     23    Q.        And did someone ask you to create it?

     24    A.        To create the shirt?

     25    Q.        Yes.

    Golkow Litigation Services                                           Page 70
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 26 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1807

      1    A.       Yes.    I wouldn't have done it on my own.

      2    Q.       Do you remember who that was?

      3    A.       I don't exactly, but I'm -- if I had to guess, I

      4    would say management, because they -- they're the ones

      5    that had the idea to, you know, make a play on the other

      6    shirt, the other tour shirt.

      7    Q.       And do you know if the original use for this

      8    T-shirt was radio promotion?

      9    A.       That was the first sample I got.          So I'm not

     10    sure when I sent the mechanicals off for Nirvana to use.

     11    I don't know if I sent them to Nirvana or to their

     12    printer.

     13             But I never got a sample back from them.           So

     14    this is the first time I ever saw it printed was the one

     15    of the 1,400.

     16    Q.       But do you recall that this shirt was sent to

     17    radio stations?

     18    A.       I would just have to assume that's what they

     19    used it for.

     20    Q.       And do you know how many units of this were sent

     21    out?

     22    A.       Well, I think the list is on that note or -- on

     23    that one piece of evidence.

     24             MR. ZINNA:     Can we pull up Exhibit 7, Page 1,

     25    please, Gina.

    Golkow Litigation Services                                           Page 71
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 27 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1808

      1             THE WITNESS:     It looks like 1,305 were sent out,

      2    but then there -- it looks like at the bottom there's

      3    600 for, looks like, retail at Tower.

      4             So -- but then they were -- padding is, you

      5    know, a few extras.      Like, that would have been like one

      6    to give to me and some other people.

      7             MR. ZINNA:     Uh-huh.

      8             THE WITNESS:     So you could say close to 1,400

      9    were probably sent out.

     10    BY MR. ZINNA:

     11    Q.       And so do you know when those would have been

     12    distributed?

     13    A.       I wouldn't know that, no.

     14    Q.       Do you know if it would have been before

     15    November 1991?

     16    A.       I wouldn't know, no.

     17    Q.       Okay.    And who --

     18             MR. ZINNA:     So getting back to, please, Gina,

     19    Exhibit 3.

     20    BY MR. ZINNA:

     21    Q.       At roughly the time that you created this

     22    T-shirt in 19 -- this T-shirt design in 1991, who knew

     23    that you created it?

     24    A.       I -- again, I would assume management company,

     25    since I was working with them on it.

    Golkow Litigation Services                                           Page 72
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 28 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1809

      1    Q.       And you mentioned earlier that you delivered the

      2    design to someone associated with Nirvana, but I think

      3    at that point we were talking just about the smiley

      4    face.

      5             So did you also deliver the whole design of this

      6    T-shirt to them?

      7    A.       Yes.    I would have -- I would have done a

      8    mock-up and probably sent that -- sent them that to

      9    approve.

     10             And then once they said yes, then I would have

     11    made a full-size mechanical of it, you know, with the

     12    tracing paper and called out the colors, and then sent

     13    them that, or if they would have directed me to send it

     14    to a printer that they were using to make theirs.

     15    Q.       And do you recall who exactly at Nirvana you

     16    would have sent it to?

     17    A.       Again, I would guess John Silva or his

     18    assistant.

     19    Q.       And would the -- would the order for the 1,400

     20    shirts have been made and completed if it had not been

     21    approved by Nirvana or their management?

     22    A.       No.    They would -- the -- their management would

     23    always have to approve it before it was used elsewhere.

     24    If it's going to represent the band, they would approve

     25    it.

    Golkow Litigation Services                                           Page 73
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 29 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1810

      1             MR. ZINNA:     Okay.   If we could, could we take

      2    just a -- well, do you want to maybe go -- I know it's

      3    going to be noontime by you guys in California soon.

      4             Do you want to go another half an hour or so and

      5    then take a more extended break, or do you want to

      6    stretch your legs?

      7             I just want to --

      8             THE WITNESS:     I'll do a half hour and then take

      9    a longer break.     Give me --

     10             MR. ZINNA:     Okay.

     11             THE WITNESS:     -- time to make some lunch.

     12             MR. ZINNA:     That sounds good.

     13             Okay.    So --

     14             VIDEO OPERATOR:      We're off the record, then?

     15             MR. ZINNA:     No.   No.   No.   We're going to go

     16    about another half an hour and then we'll take a more

     17    extended break.

     18             VIDEO OPERATOR:      Okay.   I misunderstood.      Sorry.

     19             Go ahead.

     20             MR. ZINNA:     No problem.

     21             Okay.    So, Gina, if you could, please, pull up,

     22    I believe it's Exhibit 3 again, please.

     23    BY MR. ZINNA:

     24    Q.       So, Mr. Fisher, at the time that you created

     25    this T-shirt design, you were not an employee of

    Golkow Litigation Services                                           Page 74
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 30 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1811

      1    Nirvana, Inc.; is that correct?

      2    A.       Correct.

      3    Q.       And you've never been an employee of Nirvana,

      4    Inc.; correct?

      5    A.       Yes.

      6    Q.       Were you working with Geffen when this T-shirt

      7    design was created?

      8    A.       I was working at Geffen Records, yes.

      9    Q.       And were you working for anybody else at that

     10    same time?

     11    A.       I had various side projects and gigs that I was

     12    working on.     You know, I was young and fresh out of

     13    school, so I was looking for as much work as I could

     14    get.

     15    Q.       But none that related to this T-shirt design; is

     16    that correct?

     17    A.       Restate the question, then.

     18    Q.       None of your side gigs were related to this

     19    T-shirt design.

     20    A.       Oh.

     21    Q.       Correct?

     22    A.       Yeah.    None of the other ones were, no.

     23    Q.       And when you were -- when you were hired to work

     24    with Geffen originally, was the company aware that one

     25    of your skills would be creating T-shirt designs?

    Golkow Litigation Services                                           Page 75
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 31 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1812

      1    A.        No.

      2    Q.        And would you say that the scope of your work

      3    with Geffen in 1991 would have included designing

      4    T-shirts?

      5    A.        It wouldn't be a main focus, no.

      6    Q.        So if you elected not to create T-shirts, for

      7    whatever reason, when working with Geffen, that wouldn't

      8    cause you to like lose that position; is that correct?

      9              MR. DEIXLER:    Calls for speculation.       No

     10    foundation.

     11              He's not an executive at Geffen.

     12              THE WITNESS:    Can you restate the question,

     13    please.

     14              MR. ZINNA:    Sure.

     15    BY MR. ZINNA:

     16    Q.        Do you know, if you were not able to create

     17    T-shirt designs for Geffen in 1991, that would have

     18    adversely affected your employment?

     19    A.        I don't think so.

     20              MR. DEIXLER:    Objection.

     21              THE WITNESS:    I mean, we did create shirts --

     22              MR. DEIXLER:    Hold on.    Please, sir.

     23              THE WITNESS:    -- like with graphics --

     24              MR. DEIXLER:    Sir, let me -- let me state my

     25    objection before you speculate here.

    Golkow Litigation Services                                           Page 76
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 32 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1813

      1    Q.       We'll get to Tab L in a second.

      2             But I want to start with this email we're

      3    looking at on Page 2 of Exhibit 10.         This is an email

      4    from Mr. Wilkinson to you on November 27th, 2019, at

      5    9:59 a.m.

      6             Do you see that?

      7    A.       Yes.

      8    Q.       And do you see that Mr. Wilkinson in his email

      9    mentions the lawsuit between Nirvana, L.L.C., and the

     10    defendants?

     11    A.       Yes.

     12    Q.       And is this when you learned about this lawsuit?

     13    A.       Yes.

     14    Q.       So, now, if we look at Exhibit 11, which is a

     15    document that you produced in response to the

     16    defendants' Subpoena in this case, first, have you seen

     17    this document before?

     18    A.       Yes.

     19    Q.       Is it a string of email correspondence between

     20    you and Michael Meisel from February -- I'm sorry --

     21    from November 27th, 2019?

     22    A.       The one I'm seeing is just one email, my first

     23    email to Michael.

     24             MR. ZINNA:     Can you please scroll through this,

     25    Gina.

    Golkow Litigation Services                                           Page 83
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 33 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1814

      1    BY MR. ZINNA:

      2    Q.       And, Mr. Fisher, let me know when you've

      3    reviewed all of these pages.

      4    A.       (Witness reviews document.)        I mean, were there

      5    three?   I've seen three now.

      6    Q.       Okay.    And so, as to Exhibit 11, did you

      7    personally receive or send each of these emails?

      8    A.       Yes.

      9    Q.       And who is Michael -- is it Meisel or Meisel?

     10    A.       Meisel.

     11    Q.       Meisel.

     12    A.       I've always said Meisel.

     13    Q.       Who is he?

     14    A.       He was my go-to person for Nirvana.          He worked

     15    in management.

     16    Q.       And do you know if he was working with or for

     17    Nirvana in 1991?

     18    A.       I'm not sure of his start date, but it was

     19    somewhere around then.

     20    Q.       I think you testified earlier that you thought

     21    it might have -- might have been post the release of

     22    Nevermind; is that correct?

     23    A.       Yeah.    I'm not sure if he came like right when

     24    it was coming out or -- yeah, right around then.

     25    Q.       Okay.    So we -- let's start with -- okay.

    Golkow Litigation Services                                           Page 84
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 34 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1815

      1    just a scramble --

      2    Q.       Yeah.

      3    A.       -- of -- it's been going on forever being stuck

      4    at home, so...

      5    Q.       I understand.

      6             So between mid-May 2020 and today, have you or

      7    your counsel had any conversations with Nirvana or its

      8    representatives about the subject matter of this

      9    lawsuit?

     10    A.       I have not.     And I'm not a hundred percent sure

     11    if she has or not.

     12    Q.       And so if she has, you're not aware of the

     13    substance of any of those communications; is that

     14    correct?

     15    A.       Not that I remember, no.

     16    Q.       And you would ask her if you wanted to know.

     17    A.       Yes.

     18    Q.       So let's -- okay.

     19             MR. ZINNA:     Gina, if you would, please, pull

     20    Tab I, and mark it as Exhibit 12.

     21             (Exhibit 12 was marked for identification.)

     22             MR. ZINNA:     Thank you.

     23    BY MR. ZINNA:

     24    Q.       So, Mr. Fisher, I'm showing you a document

     25    that's been marked as Exhibit 12, which is a document

    Golkow Litigation Services                                          Page 105
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 35 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1816

      1    that was produced by you in response to the defendants'

      2    Subpoena to you in this case.

      3             Have you seen this document before?

      4    A.       Yes.

      5    Q.       What is it?

      6    A.       It is a flyer I designed to get fans to come to

      7    their -- to be in their video shoot for their first

      8    video, "Smells Like Teen Spirit."

      9             MR. ZINNA:     Okay.   If we could turn to the next

     10    page of this, please.       Well, okay.

     11             This is Page 2, Gina.       Yeah.

     12    BY MR. ZINNA:

     13    Q.       So if you could take a look at both of these

     14    pages, Mr. Fisher.      I can't tell if these are actually

     15    different items or if one was like folded up but it's

     16    really just the same thing.        Do you know?

     17    A.       I think they're pretty much the same thing.            One

     18    might be a little taller, for some reason.           It looks

     19    like it has more space on the right side on one, so it

     20    might have been trimmed or something.

     21             Oh, wait.     Oh, it says -- actually, it says one

     22    was 11-by-17 and then one is eight-and-a-half-by-eleven.

     23    Q.       So before we get to that, are you in possession

     24    of the documents shown in these pictures?

     25    A.       Yes.

    Golkow Litigation Services                                          Page 106
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 36 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1817

      1    A.       Well, it's not the exact same one, but it's a,

      2    you know, different size one.

      3    Q.       Can you tell me how it's different in any way?

      4    A.       Just the size.

      5             MR. ZINNA:     Okay.   Gina, if you would, please,

      6    pull up Tab S, and mark it as Exhibit 13.

      7             (Exhibit 13 was marked for identification.)

      8             MR. ZINNA:     Thank you.

      9    BY MR. ZINNA,

     10    Q.       So, Mr. Fisher, I'm showing you now a document

     11    that's been marked as Exhibit 13.         And this document was

     12    produced in this case by Marc Jacobs under the Bates

     13    number MJI-N-I-R-V-A-N-A, Nirvana, 000330, and the next

     14    page of this exhibit is MJI-Nirvana 000332.

     15             Have you seen the item in this document before?

     16    A.       Yes.    I created it.

     17    Q.       What is it?

     18    A.       It's a flyer or some kind of -- I think for

     19    their record release party up in Seattle.

     20    Q.       And how did you come to create this?

     21    A.       I was asked to make a flyer to promote the

     22    event.

     23    Q.       Did you attend the event?

     24    A.       No.

     25    Q.       The poster says that the party was to take place

    Golkow Litigation Services                                          Page 111
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 37 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1818

      1    A.       Yes.    If I don't do it now, there -- when can I?

      2    Q.       Okay.

      3             MR. ZINNA:     Gina, would you, please, move to

      4    Tab Z, and mark it as Exhibit 22.

      5             MR. DEIXLER:     Shouldn't that be 21?

      6             TRIAL TECHNOLOGIST:       It is 21.

      7             MR. ZINNA:     Oh, okay.    Thank you.

      8             Sorry about that.

      9             (Exhibit 21 was marked for identification.)

     10    BY MR. ZINNA:

     11    Q.       So, Mr. Fisher, you are now looking at what's

     12    been marked as Exhibit 21, which is a document that's

     13    been produced by Nirvana in this case labeled with Bates

     14    number NIRVANA-001840.

     15             Have you seen this document before?

     16    A.       I think I saw it this morning briefly.           We got a

     17    package right before the deposition started.

     18    Q.       Okay.    So you didn't see this prior to today.

     19    A.       Correct.

     20    Q.       So I'll represent to you that this is a document

     21    that's titled "Acknowledgment" that was signed on

     22    January 22nd, 2020, by John Ray, who is senior

     23    vice-president of business and legal affairs, according

     24    to this document, at UMG Recordings.

     25             Do you -- did you know anything about this

    Golkow Litigation Services                                          Page 138
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 38 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1819

      1    document before you got it this morning?

      2    A.       No.

      3    Q.       Will you please take a moment to read it and let

      4    me know when you've finished?

      5    A.       (Witness reviews document.)        Okay.

      6    Q.       Okay.    Do you know -- are you familiar with the

      7    company UMG Recordings, Inc.?

      8    A.       Yes.    I believe that's the label that Nirvana is

      9    on currently, that puts out their releases.

     10    Q.       Do you see at the bottom it says that this

     11    document -- well, this document is signed by John Ray?

     12    A.       Yes.

     13    Q.       Do you know John Ray?

     14    A.       No.

     15    Q.       So you never would have worked with him at your

     16    time working with Geffen?

     17    A.       No.

     18    Q.       Do you know if he ever worked at Geffen?

     19    A.       I have -- I have no idea.

     20    Q.       Were you contacted about this document by anyone

     21    prior to January 22nd, 2020?

     22    A.       No.

     23    Q.       Other than today, did you discuss this document

     24    or any of the contents of it with anyone between

     25    January 20th, 2020, and today?

    Golkow Litigation Services                                          Page 139
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 39 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1820

      1    misstate.

      2    A.       I believe it was early '91.

      3    Q.       And did you have a relationship with the members

      4    of the band at that time?

      5             Obviously, everybody who does work for them

      6    probably does not, but did you?

      7    A.       Yes.    They would come into the office and, you

      8    know, we'd originally discuss the package and things.

      9    Q.       And so did you have any kind of direct

     10    relationship with Mr. Cobain?

     11    A.       Yes.

     12    Q.       Can you describe the nature of that relationship

     13    in 1991 to me, please?

     14    A.       Well, we collaborated on coming up with the

     15    album covers and the artwork.

     16    Q.       And so would your relationship have been --

     17    would you characterize it as just a professional

     18    relationship or also a personal relationship?

     19    A.       It was a professional relationship.          We didn't

     20    hang out outside of that really.

     21    Q.       Okay.

     22             MR. ZINNA:     If we could take one more quick

     23    break.   I know we just had one, but I probably just need

     24    to organize myself and maybe do a quick check to see if

     25    there's anything I missed, and then I may be able to

    Golkow Litigation Services                                          Page 145
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 40 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1821

      1    you had made the smiley face T-shirt as a work for hire,

      2    that, nevertheless, because of a drawing you had made in

      3    art school, she requested the payment to you of monies?

      4             Did you know that?

      5    A.       I --

      6             MS. DE BRUYN:      Objection.    Form.

      7    Mischaracterization.

      8    BY MR. DEIXLER:

      9    Q.       Did you know that?

     10    A.       No, never heard of that.

     11    Q.       Did she discuss with you -- did you -- did it

     12    come to your attention that a solicitation for the

     13    payment of money to a witness under a Subpoena violates

     14    federal laws?

     15             MS. DE BRUYN:      Objection.    Form.

     16    Mischaracterization.

     17    BY MR. DEIXLER:

     18    Q.       Can you answer the question, sir?

     19    A.       Oh.    No, I'm not aware of this.

     20    Q.       Okay.    This time is the first you heard of it.

     21             Let me -- let me go back a little bit and make

     22    sure I have an understanding of what -- of what your

     23    career has consisted of and what it is -- what it is

     24    now.

     25             At one point this afternoon you said you had

    Golkow Litigation Services                                          Page 151
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 41 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1822

      1    worked with Nirvana for 30 years.

      2             When is the last time you did anything with

      3    Nirvana?

      4    A.       Like a -- within a year, I believe.

      5    Q.       And what was that work?

      6    A.       It was an album release of Live and Loud.

      7    Q.       And that was in your role as an independent

      8    contractor working through your -- through your company

      9    that you and your wife own?

     10    A.       Yes.

     11             MR. ZINNA:     Objection to form.

     12    BY MR. DEIXLER:

     13    Q.       Now, the first time you did work for Nirvana was

     14    when you worked for the David Geffen Company; is that

     15    true?

     16    A.       I was working at the record company.

     17    Q.       And you started working at the David Geffen

     18    Company as a member of the staff in 1989 or early 1990;

     19    is that true?

     20    A.       Yes.

     21    Q.       And you reported -- well, you -- there was an

     22    office at the time on Sunset Boulevard; is that correct?

     23    A.       Correct.

     24    Q.       And that's where your office was?

     25    A.       Yes.

    Golkow Litigation Services                                          Page 152
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 42 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1823

      1    Q.       And that's where you reported to work every day;

      2    correct?

      3    A.       Yes.

      4    Q.       And that's where your bosses were housed as

      5    well; is that true?

      6    A.       Yes.

      7    Q.       And among your bosses was Robin Sloane; correct?

      8    A.       Yes.

      9    Q.       And Robin Sloane was the person who assigned you

     10    your work; correct?

     11    A.       For part of the time there, yes.

     12    Q.       Yes.    And, in fact, Robin Sloane was the person

     13    who assigned you work in connection with Nirvana; is

     14    that true?

     15    A.       As far as I can remember, yes.

     16    Q.       And the way you came to have the opportunity

     17    when you were at the David Geffen Company working there

     18    to do something for Nirvana is that you approached

     19    Ms. Sloane and asked for permission to work on the

     20    Nirvana matter; is that true?

     21    A.       Yes.

     22    Q.       And she agreed; correct?

     23    A.       Yes.

     24    Q.       You understood that whatever work you did for

     25    Nirvana would be subject to her approval; correct?

    Golkow Litigation Services                                          Page 153
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 43 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1824

      1             MR. ZINNA:     Objection to form.

      2             THE WITNESS:     A lot of it was -- yeah, I guess,

      3    in a sense.    She didn't really approve everything.

      4    BY MR. DEIXLER:

      5    Q.       And, in addition to having the work approved by

      6    Ms. Sloane or others at the Geffen Company who were

      7    supervisors, you also had to have the band's approval

      8    for the work you were going to do; isn't that true?

      9    A.       Correct.

     10    Q.       And one of the things that you did in connection

     11    with starting to understand better what would be

     12    satisfactory to the band and, therefore, approved by

     13    them, is to work to collaborate with them; is that true?

     14             MR. ZINNA:     Objection to form.

     15             MS. DE BRUYN:      Yeah.

     16             THE WITNESS:     Yes.

     17    BY MR. DEIXLER:

     18    Q.       And the person you collaborated with most

     19    extensively was Mr. Cobain; is that true?

     20    A.       Yes, more -- more later on.        But early on, it

     21    was a lot of the band, more of them.

     22    Q.       During 1991, prior to the release of the

     23    Nevermind album, is it correct that you and Mr. Cobain

     24    collaborated on creative aspects of the album and the

     25    promotional materials surrounding the album?

    Golkow Litigation Services                                          Page 154
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 44 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1825

      1             MR. ZINNA:     Objection to form.

      2             THE WITNESS:     The main album and -- yeah.

      3    BY MR. DEIXLER:

      4    Q.       And you collaborated with Mr. Cobain.           In fact,

      5    he would often come to your office to talk to you about

      6    it; isn't that true?

      7             MS. DE BRUYN:      Objection.    Form.

      8             THE WITNESS:     Not that often.

      9    BY MR. DEIXLER:

     10    Q.       How often did you and Mr. Cobain meet to discuss

     11    his creative ideas regarding the intellectual property

     12    that was going to be released by the David Geffen

     13    Company bearing the Nirvana name?

     14             MR. ZINNA:     Objection to form.

     15             THE WITNESS:     We met once in the office and then

     16    we had a photo shoot, and I don't remember any others

     17    after that.

     18    BY MR. DEIXLER:

     19    Q.       So, in 1991, it's your best memory that you met

     20    with Mr. Cobain on exactly two occasions and no more;

     21    correct?

     22    A.       I'm not --

     23             MS. DE BRUYN:      Objection to form.

     24             THE WITNESS:     I'm not saying exactly, no.        There

     25    may have been a few other times.

    Golkow Litigation Services                                          Page 155
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 45 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1826

      1    BY MR. DEIXLER:

      2    Q.       A few other times in your office; correct?

      3    A.       No.

      4    Q.       Where did you meet?

      5    A.       Only once in my -- only once in my office.

      6    Q.       Where else did you meet with Mr. Cobain in 1991

      7    prior to the release of the Nevermind album?

      8    A.       At the photo shoot.

      9    Q.       Where else?

     10    A.       I'm not sure.      We may have met -- oh, at the

     11    recording studio.

     12    Q.       Where else?

     13    A.       That's all I can remember right now.

     14    Q.       When you saw him perform at the Roxy, did you go

     15    backstage to talk to him?

     16    A.       No.

     17    Q.       Was there ever an occasion in which you spoke to

     18    him about the album cover for Nevermind?

     19    A.       Yes.

     20    Q.       Was that in person, on the phone, or in some

     21    other fashion?

     22    A.       It was in the office in the beginning, probably

     23    at the studio where they were recording it, and then on

     24    the phone, possibly.

     25    Q.       How frequently did you speak to Mr. Cobain on

    Golkow Litigation Services                                          Page 156
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 46 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1827

      1    Nevermind album cover?

      2             MS. DE BRUYN:      Objection to form.

      3             THE WITNESS:     I didn't say they participated in

      4    all of them.     There might have been a phone call with

      5    Kurt and I that the other two weren't there.

      6    BY MR. DEIXLER:

      7    Q.       But you don't remember.

      8    A.       I -- no, I don't remember if they were in the

      9    room or not with him.

     10    Q.       When you were -- well, you were approached by

     11    Ms. Sloane for -- to do work on a T-shirt in connection

     12    with the newly signed Nirvana band; is that true?

     13             MS. DE BRUYN:      Objection.    Form.

     14             THE WITNESS:     I didn't talk to Mrs. Sloane about

     15    a T-shirt.

     16    BY MR. DEIXLER:

     17    Q.       Who was the person who told you to adapt from

     18    the Seven Circles of Hell, the T-shirt that was

     19    ultimately created?

     20    A.       That would have come from management.

     21    Q.       Mr. Silva?

     22    A.       I believe so.

     23    Q.       So Mr. Silva told you that he wanted you to do

     24    work on a T-shirt for the band Nirvana; is that correct?

     25             MS. DE BRUYN:      Objection.    Form.    Asked and

    Golkow Litigation Services                                          Page 159
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 47 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1828

      1             MS. DE BRUYN:      Objection.    Form.

      2    BY MR. DEIXLER:

      3    Q.       -- at the Seven Circles of Hell T-shirt and to

      4    make modifications from it, in substance; is that true?

      5             MS. DE BRUYN:      Objection to form.

      6             MR. ZINNA:     Objection to form.

      7             THE WITNESS:     Yes.    He -- that was the -- like

      8    what you would call a creative brief or to-do.

      9             MR. DEIXLER:     Okay.

     10    BY MR. DEIXLER:

     11    Q.       So Mr. Silva gave you the creative brief of what

     12    to do, you didn't check on his creative brief with your

     13    employer at the David Geffen Company, you just started

     14    to work; is that correct?

     15             MS. DE BRUYN:      Objection.    Form.

     16             THE WITNESS:     Yes.

     17    BY MR. DEIXLER:

     18    Q.       And you had a copy of the -- or an original of

     19    that T-shirt in your possession; is that right?

     20    A.       Yes.

     21    Q.       And so you knew what the starting point was;

     22    correct?

     23    A.       Yes, I was familiar with it.

     24    Q.       Okay.    And the starting point included on the

     25    front the name of the band in all caps; correct?

    Golkow Litigation Services                                          Page 161
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 48 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1829

      1    A.       No.

      2    Q.       Do you know what that is?

      3    A.       I -- I've heard of it, yes.

      4    Q.       It's a -- it's a -- it's a club in Seattle?

      5    A.       Yes.    I've recently heard about it as one of

      6    the --

      7    Q.       Where did you hear about it?         Where did you hear

      8    about it?

      9    A.       What's that?

     10    Q.       Where did you hear about it?

     11    A.       Oh.    Well, I heard that people were like

     12    thinking that's where an idea came from for it.

     13    Q.       Who told you that?

     14    A.       It's on the Internet.

     15    Q.       It's on the Internet.

     16             So back to -- back to your work in West

     17    Hollywood at the David Geffen Company to prepare shirts,

     18    preparing T-shirts was something that you've done

     19    throughout your career, contributing graphics to; isn't

     20    that true?

     21             MS. DE BRUYN:      Objection.    Form.

     22             THE WITNESS:     Not that much at that point.

     23    BY MR. DEIXLER:

     24    Q.       Well, let's take the broad expanse of your

     25    career at David Geffen from '89 to 2000.

    Golkow Litigation Services                                          Page 164
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 49 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1830

      1             On how many occasions did you prepare the

      2    graphics for a T-shirt for a recording artist?

      3    A.       I couldn't tell you at that point.

      4    Q.       In an 11-year period --

      5    A.       It may be none, it may be one or two, but I

      6    don't recall.

      7    Q.       It was -- over an 11-year period, you only did

      8    one or two T-shirts, the Nirvana --

      9    A.       Oh, I thought you said between my beginning in

     10    '91.

     11    Q.       From the beginning in '91 until you left in --

     12    from your beginning in '89 until your departure in 2000,

     13    on how many occasions did you assist in preparing the

     14    graphics for a T-shirt for recording artists?

     15    A.       I couldn't give you a definite number.

     16    Q.       What's your best estimate?

     17    A.       I really don't want to guess.

     18             MR. ZINNA:     Objection to form.

     19             THE WITNESS:     Perhaps ten, maybe?       I -- just

     20    guessing.

     21    BY MR. DEIXLER:

     22    Q.       It was part of your job when instructed to

     23    either by management or by your bosses at the Geffen

     24    Company to prepare graphic art for T-shirts, you would

     25    do that; right?

    Golkow Litigation Services                                          Page 165
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 50 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1831

      1             MS. DE BRUYN:      Objection to form.

      2             MR. ZINNA:     Objection to form.

      3             THE WITNESS:     If they would ask me.       If -- not

      4    all bands got T-shirts.       But, yeah, if that -- they

      5    wanted to make a shirt for a band.

      6    BY MR. DEIXLER:

      7    Q.       And you understood that the reason that these

      8    shirts were prepared were at least twofold.           One was for

      9    promotion and the other was for sale at retail or at

     10    concerts; correct?

     11             MS. DE BRUYN:      Objection to form.

     12             MR. ZINNA:     Object.

     13             THE WITNESS:     The ones for the label usually

     14    weren't for sale.

     15    BY MR. DEIXLER:

     16    Q.       They were for promotion; correct?

     17    A.       Yes.    They were used for the record company to

     18    send out and use.

     19    Q.       For promotion of the band; correct?

     20    A.       Yeah.    You -- yeah.     That's what --

     21    Q.       And promotion --

     22    A.       -- almost all T-shirts are for.

     23    Q.       Right.

     24             And the promotion of the band, as well as

     25    promotion of the product that the band was offering for

    Golkow Litigation Services                                          Page 166
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 51 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1832

      1    sale at the time; correct?

      2    A.       Yes.    You'd put the album cover on a shirt for

      3    them and they'd hand them out.

      4    Q.       And that was the case in connection with the

      5    Nirvana shirt with the smiley face; correct?

      6             MS. DE BRUYN:      Objection.    Form.

      7             THE WITNESS:     No.

      8    BY MR. DEIXLER:

      9    Q.       That wasn't handed out for promotion purposes?

     10    A.       It was after it was made.        It wasn't the reason

     11    I made it.

     12    Q.       I'm sorry.     The -- it was handed out after it

     13    was made; correct?

     14             You can't hand a shirt out until it's made;

     15    true?

     16    A.       Well, rephrase your question.

     17             MS. DE BRUYN:      Objection.    Form.

     18             THE WITNESS:     Your question --

     19             MS. DE BRUYN:      Argumentative.

     20             THE WITNESS:     Your previous question.

     21             MR. DEIXLER:     Sure.    Why don't I start again.

     22    BY MR. DEIXLER:

     23    Q.       You were instructed to create the graphics for a

     24    Nirvana T-shirt; correct?

     25    A.       Yes.

    Golkow Litigation Services                                          Page 167
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 52 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1833

      1             MR. ZINNA:     Objection to form.      May --

      2             THE WITNESS:     They asked me to make a shirt for

      3    them.

      4    BY MR. DEIXLER:

      5    Q.       And you were told specifically to play off the

      6    Seven Circles of Hell T-shirt; correct?

      7    A.       Yes.

      8    Q.       And your understanding at the time that you

      9    received that instruction from Mr. Silva on behalf of

     10    the band was that the T-shirts were going to be used for

     11    promotion and for retail; correct?

     12    A.       Yes.    They were going to sell them and -- at

     13    shows and possibly retail as well.

     14    Q.       And you were instructed by Geffen to include the

     15    Geffen logo on the T-shirts that were going to be used

     16    for promotion; is that also true?

     17    A.       Yes.    When they adapt -- adopted the shirt for

     18    them to use, they asked that I could put the logo on it.

     19    Q.       And who asked you to do that?

     20    A.       I'm not sure.

     21    Q.       But you were asked by a supervisor at Geffen and

     22    you did as you were told; correct?

     23    A.       I -- I --

     24             MR. ZINNA:     Objection to form.

     25             THE WITNESS:     It might have been someone -- yes.

    Golkow Litigation Services                                          Page 168
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 53 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1834

      1             MR. DEIXLER:     Yeah.

      2    BY MR. DEIXLER:

      3    Q.       It was your job to do that.        They told you what

      4    to do, you did it and executed as well as you could;

      5    correct?

      6             MS. DE BRUYN:      Objection.    Form.

      7             THE WITNESS:     Yes.    If they wanted a logo on it,

      8    I would put it on for them.        I wouldn't argue.

      9    BY MR. DEIXLER:

     10    Q.       Now, you, if I correctly understand, take the

     11    position that you are entitled to the copyright on the

     12    smiley face; is that true?

     13    A.       Yes.    I'm the creator of it.

     14    Q.       And you created it at the time you were at the

     15    David Geffen Company?

     16             MS. DE BRUYN:      Objection.

     17             THE WITNESS:     Yes, I --

     18             MS. DE BRUYN:      Asked and answered.

     19    BY MR. DEIXLER:

     20    Q.       And you created it at the David Geffen -- while

     21    you were at the David Geffen Company at the behest of

     22    Mr. Silva, who asked you to create a T-shirt; right?

     23             MS. DE BRUYN:      Objection.    Form.    Asked and

     24    answered.

     25             THE WITNESS:     Yes.    I was asked to create -- to

    Golkow Litigation Services                                          Page 169
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 54 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1835

      1    BY MR. DEIXLER:

      2    Q.       Is there another example that you have that

      3    precedes the one you made while you were at the David

      4    Geffen Company that you haven't produced?

      5    A.       No.    This would -- this was what I could find.

      6    Q.       So we now have the totality of all of the

      7    predecessor artwork to the smiley face that appears on

      8    the T-shirt; correct?

      9             MR. ZINNA:     Objection to form.

     10             MS. DE BRUYN:      Objection to form.

     11             THE WITNESS:     As far as I know at this moment.

     12    BY MR. DEIXLER:

     13    Q.       And you've conducted a thorough search in

     14    response to the Subpoena that was sent by Mr. Zinna and

     15    his colleagues; correct?

     16    A.       Yes.

     17    Q.       So you have no reason to think that you --

     18    somewhere in that garage you've got something that's a

     19    bit closer to the smiley face that you now claim a

     20    copyright to; correct?

     21    A.       Correct.

     22    Q.       And the copyright -- I'm sorry -- the smiley

     23    face which you have shown us the Xeroxed blowup of

     24    today, that was one that was absolutely created while

     25    you were at the David Geffen Company; correct?

    Golkow Litigation Services                                          Page 172
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 55 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1836

      1             MS. DE BRUYN:      Objection.    Form.    Asked and

      2    answered.

      3             THE WITNESS:     The Xerox was.

      4    BY MR. DEIXLER:

      5    Q.       The smiley face itself with the X eyes, the

      6    tongue askew, that was created while you worked at the

      7    David Geffen Company; right?

      8             MR. ZINNA:     Objection to form.

      9             THE WITNESS:     The Xeroxed blowup was.

     10    BY MR. DEIXLER:

     11    Q.       You don't have an example that predates the one

     12    that you've shown us that you did at the David Geffen

     13    Company.    Is that at least true?

     14    A.       No, I don't have any more examples from back

     15    then.

     16    Q.       And can you remember what you did with whatever

     17    that predecessor smiley face was?

     18    A.       The little, teeny one that I drew?          Is that what

     19    you're asking?

     20    Q.       Well, whichever one you claim was the one you

     21    created before you created the one at the David Geffen

     22    Company.    Where is it?

     23    A.       No, I -- I --

     24             MS. DE BRUYN:      Objection.    Form.

     25             MR. ZINNA:     Objection to form.

    Golkow Litigation Services                                          Page 173
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 56 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1837

      1              THE WITNESS:    I think you're misunderstanding

      2    me.    The one that I showed in the example was a Xerox

      3    that I made at the Geffen Company of the little, teeny

      4    one.

      5              I have no idea where the little one was.          It's

      6    an inch big.     So it is lost.

      7    BY MR. DEIXLER:

      8    Q.        And you presented this smiley face at the time

      9    in response to Mr. Silva's instruction that you create

     10    this shirt; correct?

     11              MS. DE BRUYN:     Objection.    Form.

     12              THE WITNESS:    Yes.    I would have put it all

     13    together with the type and the back type and sent it

     14    over for them to approve.

     15    BY MR. DEIXLER:

     16    Q.        Well, the type itself was type -- a similar to

     17    or identical with the type that appeared on the Seven

     18    Circles of Hell T-shirt; correct?

     19    A.        Yes, there were similarities.

     20    Q.        You weren't -- you weren't the creator, to use

     21    your word, of the typeface; correct?

     22    A.        No.

     23    Q.        And you weren't the creator of the language

     24    which was used on the back of that shirt; correct?

     25    A.        Correct.

    Golkow Litigation Services                                          Page 174
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 57 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1838

      1    Q.       And you weren't the creator of the word

      2    "Nirvana" in caps in that particular typeface; correct?

      3    A.       Correct.

      4    Q.       And the smiley face that you drew was the smiley

      5    face -- well, let me ask about that.

      6             The smiley face that appears on the T-shirt, was

      7    that something that you drew at the David Geffen

      8    Company?

      9    A.       I'm not sure where -- exactly where I drew it,

     10    but I brought it in and Xeroxed it there.

     11    Q.       With the idea that it would be used on the

     12    Nirvana T-shirt; correct?

     13    A.       Correct.

     14    Q.       In response to Mr. Silva's instructions;

     15    correct?

     16    A.       Yes.

     17    Q.       In your capacity at the David Geffen Company; is

     18    that also true?

     19             MS. DE BRUYN:      Objection.    Form.

     20             THE WITNESS:     By "capacity," what do you mean?

     21    BY MR. DEIXLER:

     22    Q.       You were working at the David Geffen Company and

     23    providing your services for pay to a -- to the David

     24    Geffen Company in service of its artists signed to its

     25    label; is that true?

    Golkow Litigation Services                                          Page 175
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 58 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1839

      1             MS. DE BRUYN:      Objection.    Form.

      2             MR. ZINNA:     Objection to form.

      3             THE WITNESS:     Can you -- can you restate that.

      4             MR. DEIXLER:     Well, let's see if Ms. Locklear

      5    can read it.     Maybe upon hearing it again, I'll think

      6    it's no good and I'll try it again.

      7             (The court reporter read back the requested

      8    portion of the record.)

      9             THE WITNESS:     Yes, I was working with artists on

     10    the David Geffen Company.

     11    BY MR. DEIXLER:

     12    Q.       Well, a specific artist, Nirvana, at the

     13    direction of Mr. Silva; correct?

     14             MS. DE BRUYN:      Objection.    Form.

     15             THE WITNESS:     What did Mr. Silva direct?

     16    BY MR. DEIXLER:

     17    Q.       That you make a T-shirt that played off the

     18    Seven Circles of Hell.       I think we've established that,

     19    haven't we?

     20    A.       Yes.    But the way you asked was a little

     21    confusing.    Sorry.

     22    Q.       I apologize for any confusion.

     23             So you created different versions of the smiley

     24    face for consideration by the David Geffen Company,

     25    Mr. Silva, and the band.

    Golkow Litigation Services                                          Page 176
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 59 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1840

      1             MS. DE BRUYN:      Objection.    Form.

      2    BY MR. DEIXLER:

      3    Q.       Is that true?

      4    A.       They were not for the David Geffen Company.

      5    Q.       They were just for Nirvana; correct?

      6    A.       Yes.    I do a lot of experimenting first before I

      7    show stuff a lot of times.        So I do different versions.

      8    Q.       So it was your goal to create a version that

      9    would be satisfactory to the band Nirvana; correct?

     10    A.       Correct.

     11    Q.       And so one of the versions that you created had,

     12    instead of X eyes, dollar-sign eyes; is that true?

     13    A.       Yes.

     14    Q.       And the notion of the dollar sign was something

     15    that had been in discussion between yourself and

     16    Mr. Cobain regarding his conception of the --

     17             MS. DE BRUYN:      Objection.

     18    BY MR. DEIXLER:

     19    Q.       -- Nevermind album cover; isn't that true?

     20             MS. DE BRUYN:      Objection.    Form.

     21             THE WITNESS:     Yes, it was related to our ideas

     22    for the cover.

     23    BY MR. DEIXLER:

     24    Q.       Well, the idea of a dollar on a fishhook, that

     25    was -- that was Mr. Cobain's idea, wasn't it?

    Golkow Litigation Services                                          Page 177
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 60 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1841

      1    manufacture of the T-shirt that has the smiley face on

      2    it?

      3             MS. DE BRUYN:      Objection.    Form.

      4             THE WITNESS:     They paid for their 1,400 copies

      5    that they made for -- of it.

      6    BY MR. DEIXLER:

      7    Q.       The receipts that we have been shown in your

      8    deposition, those were all receipts or budgets that were

      9    paid by the David Geffen Company, not by you; correct?

     10    A.       Correct.

     11             MR. ZINNA:     Objection to form.

     12    BY MR. DEIXLER:

     13    Q.       You didn't take a penny out of your pocket to

     14    create those shirts; is that true?

     15    A.       The ones for David Geffen?

     16    Q.       Yes.

     17    A.       Correct.

     18    Q.       Did you take money out of your pocket when you

     19    created the shirts sold at retail by Nirvana?

     20             MS. DE BRUYN:      Objection.    Form.

     21             THE WITNESS:     I probably already had the pen and

     22    I don't -- where the paper was, I don't know.            So I

     23    didn't -- I didn't go out and buy -- have to buy

     24    anything for it.

     25

    Golkow Litigation Services                                          Page 180
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 61 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1842

      1    drew it.    And I remember somehow he sent it to me kind

      2    of just as a joke or something to show me.

      3    Q.       And when was that, approximately?

      4    A.       '92 or '3.     I don't remember.

      5    Q.       After the release of the Nevermind album;

      6    correct?

      7    A.       Yes.

      8    Q.       And after the promotional shows that were

      9    conducted both in Seattle and at the Roxy; correct?

     10             MS. DE BRUYN:      Objection.    Form.

     11             THE WITNESS:     Yes.

     12    BY MR. DEIXLER:

     13    Q.       And after you understood that the shirts for

     14    retail had been sold; correct?

     15    A.       Yes.

     16    Q.       You were aware --

     17    A.       Oh, wait.

     18    Q.       You were aware --

     19    A.       I'm sorry.     I wasn't aware of when the retail

     20    shirts were actually sold.

     21    Q.       But by 1992, you were aware --

     22    A.       Oh.

     23    Q.       -- that they had been sold, you didn't know when

     24    in '91 they were sold.       Is that fair?

     25    A.       I probably knew around then.         I might have seen

    Golkow Litigation Services                                          Page 183
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 62 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1843

      1    them at another show or something.

      2    Q.       And you've been consistently aware since 1991 or

      3    1992 that Nirvana smiley T-shirts have been sold around

      4    the United States and, really, the world; correct?

      5    A.       I've --

      6             MR. ZINNA:     Objection to form.

      7             THE WITNESS:     I mean, I've seen them around.

      8    BY MR. DEIXLER:

      9    Q.       And you've seen them around consistently;

     10    correct?

     11    A.       I guess you could say that, yeah.

     12             MR. ZINNA:     Objection to form.

     13    BY MR. DEIXLER:

     14    Q.       You have a son, don't you?

     15    A.       Yes.

     16    Q.       And your son has a Nirvana smiley face T-shirt,

     17    doesn't he?

     18    A.       Yes.    My -- my -- I -- my wife bought him one at

     19    Target or something.

     20    Q.       And you posted a photograph of him in the

     21    T-shirt on your Instagram page.

     22    A.       Yes.

     23    Q.       Right?

     24    A.       Yes.

     25    Q.       So there's no question in your mind that there

    Golkow Litigation Services                                          Page 184
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 63 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1844

      1    were retail sales of this item, the smiley face

      2    T-shirts, for decades; correct?

      3    A.       Yes.

      4    Q.       And at all times it was the smiley face that you

      5    are now claiming that you are the copyright owner to;

      6    correct?

      7    A.       Yes.    I didn't think that I --

      8             MR. ZINNA:     Objection to form.

      9             THE WITNESS:     I wouldn't consider it that I'm

     10    now claiming it.     I've never said I didn't do it.

     11    BY MR. DEIXLER:

     12    Q.       Did you ever tell Mr. Cobain that you believed

     13    you were the copyright owner of the smiley face?

     14    A.       No.

     15    Q.       Did you ever tell any of the band members that

     16    you believed you were the copyright owner of the smiley

     17    face?

     18    A.       No.

     19    Q.       Did you ever tell anybody at the David Geffen

     20    Company that you believed that you were the owner of

     21    the -- the copyright owner of the smiley face?

     22    A.       No.

     23    Q.       Prior to August 10th, 2020, when a lawyer on

     24    your behalf has filed a copyright registration, had you

     25    ever made any attempt to register a copyright of the

    Golkow Litigation Services                                          Page 185
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 64 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1845

      1    smiley face?

      2    A.       Not until the one that was recently filed, no.

      3    Q.       Do you have any copyrights that you have filed

      4    prior to August 10th, 2020, in any respect?

      5    A.       No.

      6    Q.       Other than Nirvana, is there any other group

      7    with which you have worked, from 1989 through 2000, at

      8    the David Geffen Company for whom you have claimed that

      9    you are the owner of a copyright of anything that you

     10    worked on?

     11    A.       No.

     12    Q.       We've spoken about your role in -- well, let me

     13    back up.

     14             We've seen examples of a flyer and a poster that

     15    you've been shown which contained announcements about a

     16    show in Seattle, as well as a video shoot in Los

     17    Angeles.

     18             Am I remembering that correctly?

     19    A.       Yes.

     20    Q.       And each of those documents contain a smiley

     21    face; correct?

     22    A.       Correct.

     23    Q.       And you've said you've created each of those; is

     24    that true?

     25    A.       Yes.

    Golkow Litigation Services                                          Page 186
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 65 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1846

      1    Q.       And in creating them, did you just design the --

      2    well, did you prepare or originate the words that appear

      3    on that -- on each of those items?

      4    A.       No.

      5    Q.       That was dictated to you by somebody?

      6    A.       Yes.

      7    Q.       By whom?

      8    A.       Depending on which one, I -- it would have

      9    come -- I don't know where it would have come from.

     10    Q.       Well, it came either from the band through its

     11    management or through your bosses at the David Geffen

     12    Company or both; correct?

     13    A.       Correct.    Could be.

     14    Q.       And -- well, what's your memory?          If it isn't

     15    David -- if it isn't the David Geffen Company and it

     16    isn't the band through Nirvana, who else do you think

     17    would have been in a position to instruct you about

     18    putting out these flyers?

     19    A.       It would have been either management or the band

     20    or someone at David Geffen, yes.

     21    Q.       And before these flyers were put out, you

     22    submitted them for review either to the David Geffen

     23    Company or to the band's management or to both; is that

     24    also true?

     25    A.       Yes, because --

    Golkow Litigation Services                                          Page 187
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 66 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1847

      1    back up.

      2             At the time you created these flyers you were

      3    working at the David Geffen Company; correct?

      4    A.       Yes, I was working there.

      5    Q.       And at the time you decided that you would use

      6    the smiley face on each of these documents, it was your

      7    decision to include that on those flyers; correct?

      8    A.       Yes.

      9    Q.       And you understood that at the bottom of those

     10    flyers there was a reference to the David Geffen

     11    Company; correct?

     12    A.       On the one, I believe, yes.

     13    Q.       And there was no reference specifically to you;

     14    is that true?

     15    A.       Reference how?

     16    Q.       In any way, that you were the creator or, better

     17    still, the copyright owner.

     18    A.       No, I didn't -- no.

     19    Q.       Why didn't you indicate at that time that you

     20    were the copyright owner?

     21             MR. ZINNA:     Objection to form.

     22             MS. DE BRUYN:      Yeah.

     23             THE WITNESS:     I made that for Nirvana to use.

     24             MR. DEIXLER:     Okay.

     25

    Golkow Litigation Services                                          Page 189
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 67 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1848

      1    BY MR. DEIXLER:

      2    Q.       So you made these flyers for Nirvana to use and

      3    didn't make a claim that you were the copyright owner at

      4    that time.

      5             Do I understand that correctly?

      6    A.       Correct.    I was not holding a copyright for it.

      7    Q.       And it's also true that you were working in your

      8    capacity at the David Geffen Company at the time you

      9    were making these things for Nirvana and not claiming a

     10    copyright ownership; is that also true?

     11             MS. DE BRUYN:      Objection.    Form.

     12             THE WITNESS:     What was the question again?         I'm

     13    sorry.

     14             MR. DEIXLER:     If you could read it back,

     15    Ms. Locklear, I would appreciate it.

     16             (The court reporter read back the requested

     17    portion of the record.)

     18             THE WITNESS:     Yes, I was working at the Geffen.

     19    BY MR. DEIXLER:

     20    Q.       At the Geffen Company in service of the Nirvana

     21    album; is that right?

     22             MS. DE BRUYN:      Objection.    Form.

     23             THE WITNESS:     I was working on the album and

     24    everything at that time, yes.

     25

    Golkow Litigation Services                                          Page 190
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 68 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1849

      1    BY MR. DEIXLER:

      2    Q.       You've used the word "at" when talking about the

      3    David Geffen Company and your work there, that you were

      4    working at the David Geffen Company.

      5             Is the choice of that preposition important in

      6    your sense of where you were working?

      7             Were you working for the David Geffen Company or

      8    just simply located at the David Geffen Company?

      9    A.       I was working for them.        They were paying.

     10    Q.       And is it your memory that you never had a

     11    written agreement with the David Geffen Company?

     12             MS. DE BRUYN:      Objection.    Form.

     13             MR. ZINNA:     Objection to form.

     14             THE WITNESS:     I do not remember signing one

     15    ever, no.

     16    BY MR. DEIXLER:

     17    Q.       You may have and you've forgotten or you're

     18    certain that there's no --

     19    A.       I may have --

     20    Q.       -- way you signed any agreement?

     21    A.       I may have and forgotten.

     22             MR. ZINNA:     Objection to form.

     23    BY MR. DEIXLER:

     24    Q.       Now, other than Ms. Sloane, who else did you

     25    report to when you were working for the David Geffen

    Golkow Litigation Services                                          Page 191
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 69 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1850

      1    correct?

      2    A.       Yes.

      3    Q.       And they had to give you approvals for you to

      4    perform whatever services you were going to perform;

      5    correct?

      6             MS. DE BRUYN:      Objection.    Form.    Asked and

      7    answered.

      8             THE WITNESS:     They would -- they would

      9    approve -- have to approve what?         I'm sorry.

     10    BY MR. DEIXLER:

     11    Q.       For you to provide services, you had to get

     12    their approval; correct?

     13             I mean, you couldn't just go off and do a Beck

     14    Odelay album cover without somebody saying you should do

     15    that; right?

     16             MR. ZINNA:     Objection to form.

     17             THE WITNESS:     Yeah.    For album covers and things

     18    like that, yes, you would need to put a budget together

     19    and all that.     So, yes, it would have to be approved.

     20    BY MR. DEIXLER:

     21    Q.       And you didn't receive any separate fee for your

     22    work in connection with the design of the Nirvana

     23    T-shirt; correct?      It was all part of your overall

     24    compensation at Geffen?

     25             MS. DE BRUYN:      Objection to form.

    Golkow Litigation Services                                          Page 193
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 70 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1851

      1             THE WITNESS:     I wouldn't say it was part of my

      2    overall compensation, no.

      3    BY MR. DEIXLER:

      4    Q.       Did you receive a separate payment for the

      5    creation of the T-shirt?

      6    A.       No.

      7    Q.       Were you paid, nevertheless, by the David Geffen

      8    Company for the work you were doing there at that time

      9    on that project?

     10             MS. DE BRUYN:      Objection to form.

     11             THE WITNESS:     On which project are you referring

     12    to?

     13    BY MR. DEIXLER:

     14    Q.       The T-shirt project.

     15    A.       Oh.

     16    Q.       You got paid for it, didn't you?

     17    A.       No.

     18    Q.       So let me make sure I understand your point of

     19    view.

     20             You were working at the David Geffen Company in

     21    1991 and one of the things you were working on was a

     22    T-shirt for Nirvana; correct?

     23             MS. DE BRUYN:      Objection to form.      Asked and

     24    answered.

     25             This is starting to be harassment.

    Golkow Litigation Services                                          Page 194
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 71 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1852

      1    BY MR. DEIXLER:

      2    Q.       Correct?

      3    A.       Yes.

      4    Q.       And did you receive bimonthly paychecks from the

      5    David Geffen Company?

      6    A.       I'm not -- I don't remember how often they were.

      7    Q.       Were you paid on a piecework basis, that is, if

      8    you did a T-shirt, you'd get X dollars, and if you did

      9    an album cover, you'd get Y dollars --

     10    A.       No.

     11    Q.       -- or did you receive a fixed amount of money?

     12    A.       No.

     13    Q.       How were you paid?

     14    A.       A paycheck, I guess.       I would get a check.       I'm

     15    not sure how often, though.

     16    Q.       I see.

     17             So you'd get a check bimonth -- weekly,

     18    bimonthly, or monthly.       Is that fair?

     19    A.       Yes.

     20    Q.       And it was at a fixed amount; correct?

     21    A.       During the freelance time, I'm not sure if it

     22    was like they counted the hours you were there or

     23    something.     But I'm --

     24    Q.       I see.

     25             What was the -- when were you there in the

    Golkow Litigation Services                                          Page 195
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 72 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1853

      1    fulfilling his -- what he wanted to do.

      2    BY MR. DEIXLER:

      3    Q.       Can you think of a time when Mr. Cobain asked

      4    you to do something in connection with the graphics

      5    relating to either promotional material, T-shirts, album

      6    covers, or packaging where you didn't do as he directed?

      7             MR. ZINNA:     Objection to form.

      8             THE WITNESS:     No, nothing comes to mind.

      9    BY MR. DEIXLER:

     10    Q.       Same question with management:         Can you think of

     11    an instance in which management gave you any direction

     12    regarding a T-shirt, album cover, packaging, or

     13    promotional materials where you didn't follow their

     14    direction?

     15             MS. DE BRUYN:      Objection to form.

     16             MR. ZINNA:     Objection to form.

     17             THE WITNESS:     Nothing comes to mind.

     18    BY MR. DEIXLER:

     19    Q.       Again, in connection with Nirvana only at the

     20    moment, was there a time where you received a direction

     21    from Ms. Sloane or any superior of yours at the David

     22    Geffen Company regarding a T-shirt, packaging, an album

     23    cover, or promotional materials where you didn't follow

     24    that direction?

     25             MS. DE BRUYN:      Objection to form.

    Golkow Litigation Services                                          Page 204
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 73 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1854

      1             MR. ZINNA:     Objection to form.

      2             THE WITNESS:     Can you repeat -- repeat the

      3    question, please.

      4             MR. DEIXLER:     Ms. Locklear will do that, I'm

      5    sure.

      6             (The court reporter read back the requested

      7    portion of the record.)

      8             THE WITNESS:     I don't remember any.

      9    BY MR. DEIXLER:

     10    Q.       Let me ask you about the other bands that you

     11    worked for from '89 to 2000 when you were with the David

     12    Geffen Company.

     13             Can you give me a sample of those bands?

     14    A.       Urge Overkill, Beck, Morphine, That Dog.

     15    Q.       I think you should go slower because, you know,

     16    we don't want to hospitalize Ms. Locklear.

     17    A.       Okay.

     18    Q.       Morphine?

     19    A.       That Dog.     God, there were so many.

     20    Q.       Wheezer?

     21    A.       Well, Wheezer was after.

     22             Tyketto, The Throbs.       Oh, I worked on some Black

     23    Crowes things.     I worked for Slayer and Danzig.         That's

     24    all I can remember really right now.

     25    Q.       And were the services that you provided for each

    Golkow Litigation Services                                          Page 205
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 74 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1855

      1    of those ten or so bands similar in kind to the services

      2    you provided to Nirvana?

      3    A.        Similar in what way?

      4    Q.        Similar in any way.      That is, you did graphic

      5    work --

      6    A.        Oh.   Yes, it was -- it would have been mainly

      7    working on --

      8              MR. ZINNA:    Objection to form.

      9              THE WITNESS:    -- working on their album

     10    packaging.

     11    BY MR. DEIXLER:

     12    Q.        Did you do any promotional items for them?

     13    A.        Yeah.   A lot of times they would get posters and

     14    things like that.      One-by-one's.     Singles.

     15    Q.        Any T-shirts, sweatshirts, hats?

     16    A.        Yeah.

     17    Q.        Which artists?

     18    A.        Urge Overkill, I know I did a shirt.

     19              MR. ZINNA:    Objection to form.

     20              THE WITNESS:    I don't remember them all.        I

     21    don't know.     It was a long time ago.

     22    BY MR. DEIXLER:

     23    Q.        As to these ten bands with whom you worked while

     24    you were at the David Geffen Company, did you make a

     25    claim to copyright ownership for any of those bands?

    Golkow Litigation Services                                          Page 206
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 75 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1856

      1    A.       No.

      2             MR. ZINNA:     Objection to form.

      3    BY MR. DEIXLER:

      4    Q.       Is there any work that you did at the David

      5    Geffen Company for which you claim copyright rights

      6    other than in connection with the smiley face for

      7    Nirvana?

      8             MS. DE BRUYN:      Objection to form.

      9             THE WITNESS:     No.

     10    BY MR. DEIXLER:

     11    Q.       Let me show you what we'll mark as Exhibit 205.

     12             (Exhibit 205 was marked for identification.)

     13             MS. MOSES:     Gina, this is Tab 29.

     14             MR. DEIXLER:     It needs to be flipped.

     15             There you go.

     16    BY MR. DEIXLER:

     17    Q.       Have you seen this document before today,

     18    Exhibit 205?

     19    A.       I don't believe so.

     20    Q.       I'll represent to you that it has been

     21    introduced into evidence in the deposition of Lee Brayer

     22    and it is a drawing by Kurt Cobain.

     23             I'd like to call your attention to the eyes of

     24    this figure.     Would you describe what they are?

     25    A.       They look like they're crossed out X's.

    Golkow Litigation Services                                          Page 207
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 76 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1857

      1    interest in the work you did?

      2             MS. DE BRUYN:      Objection to form.

      3    BY MR. DEIXLER:

      4    Q.       Whereas, you have for your work on Nirvana.

      5             MS. DE BRUYN:      Objection.    Form.

      6             THE WITNESS:     What did I do for other bands that

      7    I --

      8    BY MR. DEIXLER:

      9    Q.       Why haven't you claimed -- why haven't you

     10    claimed the copyright interest in the work you did in

     11    '91 at the David Geffen Company for other bands while

     12    having done so for Nirvana?

     13             MS. DE BRUYN:      Objection to form.

     14             THE WITNESS:     There's been no need to.

     15    BY MR. DEIXLER:

     16    Q.       I don't understand.       What do you mean?

     17    A.       There's -- there's -- there's been no need to.

     18    Q.       What do you mean by that?

     19    A.       There's nothing -- pardon?

     20    Q.       What do you mean by that, there was no need to?

     21    A.       There's nothing that I would feel I would want

     22    to copyright.

     23    Q.       And why is it that there's nothing that you did

     24    for other bands that you feel you'd want to copyright?

     25    A.       If it was done within the scope of --

    Golkow Litigation Services                                          Page 216
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 77 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1858

      1             MR. ZINNA:     Objection to form.

      2             THE WITNESS:     If it was done within the work for

      3    Geffen, there would be no need to.

      4    BY MR. DEIXLER:

      5    Q.       And that was because the work that you did for

      6    Geffen was work for hire?

      7             MS. DE BRUYN:      Objection to form.

      8             MR. ZINNA:     Objection to form.

      9             THE WITNESS:     I'm not exactly sure the total

     10    meaning of work for hire.        But commissioned by Geffen, I

     11    guess you could say, they were paying for it.

     12    BY MR. DEIXLER:

     13    Q.       And wasn't Geffen paying for the work you did

     14    for Nirvana?

     15             MS. DE BRUYN:      Objection to form.

     16             MR. ZINNA:     Objection to form.

     17             THE WITNESS:     Some of it, yes.

     18    BY MR. DEIXLER:

     19    Q.       And some of it not?

     20             MS. DE BRUYN:      Objection to form.

     21             THE WITNESS:     Yes.

     22             MR. DEIXLER:     Okay.

     23    BY MR. DEIXLER:

     24    Q.       So tell me -- I guess I didn't understand this.

     25             What work did you do for Nirvana for which you

    Golkow Litigation Services                                          Page 217
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 78 of 97 Page ID
                             Robert    Andres Fisher
                                   #:1859

      1    were not paid by Geffen?

      2    A.        Well, for instance, a T-shirt, probably did like

      3    backstage passes and laminates, and things like that,

      4    where management would just call and ask me to put

      5    something together for them that didn't go through

      6    Geffen.

      7    Q.        I see.

      8              And you would send an invoice to anybody?

      9    A.        No.

     10    Q.        Did you ask to be paid in any way?

     11    A.        No.

     12    Q.        You waited 29 years before you made this claim;

     13    right?

     14              MR. ZINNA:    Objection to form.

     15              MS. DE BRUYN:     Objection to form.

     16              THE WITNESS:    Correct.

     17    BY MR. DEIXLER:

     18    Q.        Do you believe that Marc Jacobs has infringed on

     19    your copyright?

     20              MS. DE BRUYN:     Objection to form.

     21              MR. ZINNA:    Objection to form.

     22              THE WITNESS:    It appears so.

     23    BY MR. DEIXLER:

     24    Q.        And is it your view that the smiley face which

     25    you have claimed a copyright in is something which is

    Golkow Litigation Services                                          Page 218
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 79 of 97 Page ID
                                   #:1860
                                                                      EXHIBIT

                                                                            7
                                                                       RL   8/27/20




                                                                 &9)*#*5%1"(&
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 80 of 97 Page ID
                                   #:1861




                                                                &9)*#*5%1"(&
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 81 of 97 Page ID
                                   #:1862




                                                               &9)*#*5%1"(&
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 82 of 97 Page ID
                                   #:1863




                                                                 &9)*#*5%1"(&
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 83 of 97 PageEXHIBIT
                                                                            ID
                                   #:1864
                                                                                8
                                                                           RL   8/27/20




                                                                       &9)*#*5$
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 84 of 97 PageEXHIBIT
                                                                            ID
                                   #:1865
                                                                                9
                                                                           RL   8/27/20




                                                              &9)*#*5&1"(&
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 85 of 97 Page ID
                                   #:1866




                                                             &9)*#*5&1"(&
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 86 of 97 Page ID
                                   #:1867
                                   EXHIBIT

                                         11
                                    RL   8/27/20




                                                               &9)*#*5*1"(&
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 87 of 97 Page ID
                                   #:1868




                                                              &9)*#*5*1"(&
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 88 of 97 Page ID
                                   #:1869




                                                               &9)*#*5*1"(&
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 89 of 97 Page ID
                                   #:1870




                                                                &9)*#*5*1"(&
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 90 of 97 Page ID
                                   #:1871                                 EXHIBIT

                                                                               12
                                                                          RL   8/27/20




    11 x 17 Poster




                                                              &9)*#*5'1"(&
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 91 of 97 Page ID
                                   #:1872




     8.5 x 11 Flyer




                                                                &9)*#*5'1"(&
           Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 92 of 97 Page ID
EXHIBIT                                       #:1873


               8/27/20
          13
               RL
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 93 of 97 Page ID
                                   #:1874
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 94 of 97 Page ID
                                   #:1875                               EXHIBIT

                                                                             21
                                                                        RL   8/27/20




                                                    NIRVANA-001840
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 95 of 97 Page ID
                                   #:1876
                                                                       EXHIBIT

                                                                            22
                                                                       RL   8/27/20




                                                          NIRVANA-000328
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 96 of 97 Page ID
                                   #:1877




                                                          NIRVANA-000329
Case 2:18-cv-10743-JAK-SK Document 100-15 Filed 10/05/20 Page 97 of 97 Page ID
                                   #:1878




                                                          NIRVANA-000330
